DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 4, 6-11, 14 and 16-20 are rejected under U.S.C. 103(a) as being unpatentable over Bedi et al. (US 2016/0148362 A1) in view of Gholap et al. (US 2007/0019854 A1).
6.	With reference to claim 1, Bedi teaches A method comprising: identifying a selected region of an image, the selected region including a depicted object; (“FIGS. 2A through 2F comprise a flowchart illustrating an example image manipulation method 1000 for replacing a selected region of a source image with a background appearance that is derived from images that are similar to the source image. … Example image manipulation method 1000 commences with a user interacting with user interface sub-module 161 to identify a source image 10 that contains an unwanted object, also referred to herein as a “removal object” or an “object for removal”.” [0032-0033] “Another example embodiment provides a digital image processing system that comprises a user interface module configured to receive user input that defines a selection mask in a source image. The selection mask corresponds to a removal object that appears in the source image.” [0053]) Bedi also teaches the local region being a portion of the image and being outside of the selected region; (“Regardless of how the related images are identified, application user interface 160 also includes a feature identification sub-module 163 that is configured to define one or more matching masks adjacent to the user-defined selection mask in the source image. Feature identification sub-module 163 is also capable of identifying visual features in the source image as well as in related images identified by related image identification sub-module 162. The visual features identified in the source image fall within either (a) one of the one or more matching masks or (b) the selection mask. The selection mask corresponds to the location of the removal object. The matching masks correspond to regions that are adjacent to the selection mask, and that serve to match the source image with an appropriate related image.” [0024]) Bedi further teaches removing the depicted object from the image by replacing the selected region with the color mask, the replacing of the selected region with the color mask yielding a modified image without the depicted object. (“In such embodiments content aware filling sub-module 165 is also configured to locate in the best match related image (a) one or more matching masks in the best-match related image and (b) a seed region that corresponds to the source image selection mask. For example, consider an implementation where the matching masks in the source image substantially encompass the user-defined selection mask. In this case, once the matching masks are mapped to the best match related image the matching masks in the best match related image will substantially encompass a seed region in the best match related image. Such a seed region corresponds to the source image selection mask. Once the seed region is located, the source image can be modified by replacing the region defined by the selection mask with an image derived from the seed region defined in the best-match related image. This allows the unwanted object to be replaced with a visually plausible background that has a reasonable appearance to the human eye.” [0026] “In such embodiments user interface sub-module 161 is optionally configured to graphically display selection mask 12 using a visible boundary line or, as illustrated in FIG. 2A, a modified color.” [0033])

    PNG
    media_image1.png
    640
    439
    media_image1.png
    Greyscale

Bedi does not explicitly teach generating a color mask using a mean color of pixels located in a local region, This is what Gholap teaches (“It is observed that represent a color mask or artifact in a background in an image of biological specimen can be represented by determining a mean of pixel values.” [0087]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gholap into Bedi, in order to achieve normalization of background to a standard value.
7.	With reference to claim 4, Bedi does not explicitly teach the blur techniques include Gaussian blur. This is what Gholap teaches (“A Gaussian blur is applied on these segmented cell images to eliminate high frequency noise or variations due to vesicular of cells. In one embodiment, a Gaussian operator with a value of 3.0 for Sigma is used. A Canny edge detection operator is used to determine boundary of each cell in Gaussian blurred segmented cell image.” [0108]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gholap into Bedi, in order to filter some of the cells for a more accurate interpretation of the tissue bit.
8.	With reference to claim 6, Bedi teaches the operations comprise determining the local region based on a size of the selected region. (“In such embodiments content aware filling sub-module 165 is also configured to locate in the best match related image (a) one or more matching masks in the best-match related image and (b) a seed region that corresponds to the source image selection mask. For example, consider an implementation where the matching masks in the source image substantially encompass the user-defined selection mask. In this case, once the matching masks are mapped to the best match related image the matching masks in the best match related image will substantially encompass a seed region in the best match related image. Such a seed region corresponds to the source image selection mask. Once the seed region is located, the source image can be modified by replacing the region defined by the selection mask with an image derived from the seed region defined in the best-match related image. This allows the unwanted object to be replaced with a visually plausible background that has a reasonable appearance to the human eye.” [0026] “The particular algorithm used to remove the unwanted object is selected based on the size of the object to be removed from the source image and the appearance of the background scene.” [0002])
9.	With reference to claim 7, Bedi teaches the determining the local region includes dynamically computing dimensions of the local region based on dimensions of the selected region. (“a seed region that corresponds to the source image selection mask. For example, consider an implementation where the matching masks in the source image substantially encompass the user-defined selection mask. In this case, once the matching masks are mapped to the best match related image the matching masks in the best match related image will substantially encompass a seed region in the best match related image. Such a seed region corresponds to the source image selection mask. Once the seed region is located, the source image can be modified by replacing the region defined by the selection mask with an image derived from the seed region defined in the best-match related image.” [0026] “In one implementation the area of the matching masks 16 is fixed, while in other implementations the area varies depending on the area of selection mask 12 and/or the area of source image 10. Regardless of these variations, matching masks 16 provide context to features adjacent to selection mask 12 in source image 10, thereby facilitating the process of identifying a related image that includes similar features, and ultimately, that has a relatively higher likelihood of providing a background that is suitable for insertion into source image 10 in place of the removal object. Thus in one embodiment the m matching masks are configured to substantially encompass the user defined selection area.” [0039] “In some cases identifying the plurality of related images further comprises (a) receiving user input identifying an album containing a plurality of potentially related images, wherein each of the potentially related images is associated with image metadata; and (b) analyzing the image metadata associated with each of the potentially related images, wherein the plurality of related images are identified on based on the image metadata. In some cases identifying the plurality of related images further comprises (a) determining a first location associated with the source image; (b) determining a second location associated with a potentially related image;” [0052])
10.	With reference to claim 8, Bedi teaches the local region surrounds the selected region. (“Given the locations of the m matching masks 16' in the best-match related image 14', content aware filling sub-module 165 locates a seed region 19 in a region of best-match related image 14' that is surrounding by the m matching masks 16'. See reference numeral 1730 in FIG. 2F. Selection mask 12 in source image 10 can then be replaced using any suitable content aware filling algorithm that takes seed region 19 as an input seeding pattern. See reference numeral 1740 in FIG. 2F. This produces a modified source image 10' from which the removal object has been excluded.” [0050])
11.	With reference to claim 9, Bedi teaches the operations further comprise causing presentation of the modified image without the depicted object on a display device. (“In such embodiments content aware filling sub-module 165 is also configured to locate in the best match related image (a) one or more matching masks in the best-match related image and (b) a seed region that corresponds to the source image selection mask. For example, consider an implementation where the matching masks in the source image substantially encompass the user-defined selection mask. In this case, once the matching masks are mapped to the best match related image the matching masks in the best match related image will substantially encompass a seed region in the best match related image. Such a seed region corresponds to the source image selection mask. Once the seed region is located, the source image can be modified by replacing the region defined by the selection mask with an image derived from the seed region defined in the best-match related image. This allows the unwanted object to be replaced with a visually plausible background that has a reasonable appearance to the human eye.” [0026] “In addition to receiving such user input, user interface sub-module 161 can also be configured to display a modified image, such as a modified version of a source image wherein an unwanted object identified by the user-defined selection mask has been removed. Functionality associated with interface sub-module 161 can be implemented using any of a wide variety of suitable user interface elements, such as dialog boxes, control panels, display windows, pointer elements, menu bars, toolbars, dropdown menus, and context menus.” [0022])
12.	With reference to claim 10, Bedi teaches the selected region is identified based on an input from a user. (“In certain embodiments application user interface 160 includes a user interface sub-module 161 configured to receive user input that identifies a source image and a repository containing images that are potentially related to the source image. User interface sub-module 161 can also be configured to provide one or more tools used to define a selection mask, such as the “Magic Wand”, “Quick Selection”, and “Magnetic Lasso” tools which are available in Adobe Photoshop.” [0022] “In an example embodiment application user interface 160 further includes a content aware filling sub-module 165 configured to identify a best-match related image based on the aforementioned matching scores for each of the related images. In such embodiments content aware filling sub-module 165 is also configured to locate in the best match related image (a) one or more matching masks in the best-match related image and (b) a seed region that corresponds to the source image selection mask. For example, consider an implementation where the matching masks in the source image substantially encompass the user-defined selection mask. In this case, once the matching masks are mapped to the best match related image the matching masks in the best match related image will substantially encompass a seed region in the best match related image. Such a seed region corresponds to the source image selection mask. Once the seed region is located, the source image can be modified by replacing the region defined by the selection mask with an image derived from the seed region defined in the best-match related image.” [0026])
13.	Claim 11 is similar in scope to claim 1, and thus is rejected under similar rationale. Bedi additionally teaches A system comprising: a processor; and memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations (“computer system 100 includes, among other things, a processor 110, a memory 120, an operating system 140, a communications module 150, an application user interface 160, and a local image repository 170. As can be further seen, a bus and/or interconnect 180 is also provided to allow for inter- and intra-device communications using, for example, communications module 150.” [0018], Fig. 1)
14.	Claim 14 is similar in scope to claim 4, and thus is rejected under similar rationale.
15.	Claims 16-19 are similar in scope to claims 6-9, and they are rejected under similar rationale.
16.	Claim 20 is similar in scope to claim 1, and thus is rejected under similar rationale. Bedi additionally teaches A machine-readable non-transitory storage medium having instruction data executable by a machine to cause the machine to perform operations (“Computer system 100 may comprise, for example, one or more devices selected from a desktop computer, a laptop computer, a workstation, a tablet computer, a smartphone, a handheld computer, a set-top box, an enterprise class server, or any other such computing device. A combination of different devices may be used in certain embodiments. In the illustrated embodiment, computer system 100 includes, among other things, a processor 110, a memory 120, an operating system 140, a communications module 150, an application user interface 160, and a local image repository 170.” [0018] “in one embodiment a non-transitory computer readable medium has instructions encoded thereon that, when executed by one or more processors, cause one or more of the digital image manipulation methodologies disclosed herein to be implemented.” [0028])
17.	Claims 2, 3, 5, 12, 13 and 15 are rejected under U.S.C. 103(a) as being unpatentable over Bedi et al. (US 2016/0148362 A1) and Gholap et al. (US 2007/0019854 A1), as applied to claims 1, 15 and 16 above, and further in view of Parfenov et al. (US 2015/0206318 A1).
18.	With reference to claim 2, Bedi does not explicitly teach the operations further comprise: identifying one or more strong edges in the modified image; generating an edge map based on the identified one or more strong edges; generating a binary mask for strong edge pixels by dilating the edge map; applying blur techniques to the modified image to yield a blurred image; and blending the modified image with the blurred image using the binary mask.  This is what Gholap teaches.   Gholap teaches the operations further comprise: applying blur techniques to the modified image to yield a blurred image; and blending the modified image with the blurred image (“A Gaussian blur is applied on these segmented cell images to eliminate high frequency noise or variations due to vesicular of cells. In one embodiment, a Gaussian operator with a value of 3.0 for Sigma is used.” [0108] “A composite image consisting of segmented lumen, cells and cytoplasm is created.” [0110]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gholap into Bedi, in order to filter some of the cells for a more accurate interpretation of the tissue bit.
The combination of Bedi and Gholap does not explicitly teach identifying one or more strong edges in the modified image; generating an edge map based on the identified one or more strong edges; generating a binary mask for strong edge pixels by dilating the edge map; using the binary mask. This is what Parfenov teaches (“The depth map filtering is shown in the figure as being illustratively applied to the third edge image E.sub.3 in order to generate a modified third edge image E.sub.3'. This operation involving depth map filtering in step 212 may be used to ensure that the resulting modified third edge image E.sub.3' includes strong edges from E.sub.1 that have no counterparts in E.sub.2, which can occur in situations in which the input grayscale image includes equal grayscale brightness objects that are located at different distances from the imager. As one example, an edge consolidation operation may be applied to the third edge image E.sub.3 as follows: E.sub.3'(i,j)=(E.sub.3(i,j) or (vrai(vote(i,j)&lt;threshold.sub.c) and edge_importance(D(i,j))&gt;threshold.sub.i))), where D(i,j) denotes a pixel of the aligned and preprocessed input depth map, or denotes a logical disjunction operator, threshold, is a relatively small threshold that ensures that no double edges will occur, and threshold; is a relatively large threshold that guarantees that strong edges from E.sub.1 will be included in E.sub.3'.” [0062] “mask(i,j) is a binary value determined based on whether or not a corresponding count denoted vote(i,j) is greater than a specified threshold, where the count vote(i,j) denotes a count of edge pixels of the first edge image E.sub.1 that are within a defined vicinity of pixel E.sub.2(i,j) of the second edge image, in accordance with a given one of the joint edge weighting examples described previously.” [0059]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parfenov into the combination of Bedi and Gholap, in order to have enhanced edge quality relative to the first depth image.
19.	With reference to claim 3, the combination of Bedi and Gholap does not explicitly teach the identifying of the strong edges includes applying edge-preserving filtering to the modified image to blur insignificant edges in the modified image. This is what Parfenov teaches (“The depth map filtering is shown in the figure as being illustratively applied to the third edge image E.sub.3 in order to generate a modified third edge image E.sub.3'. This operation involving depth map filtering in step 212 may be used to ensure that the resulting modified third edge image E.sub.3' includes strong edges from E.sub.1 that have no counterparts in E.sub.2, which can occur in situations in which the input grayscale image includes equal grayscale brightness objects that are located at different distances from the imager. As one example, an edge consolidation operation may be applied to the third edge image E.sub.3 as follows: E.sub.3'(i,j)=(E.sub.3(i,j) or (vrai(vote(i,j)&lt;threshold.sub.c) and edge_importance(D(i,j))&gt;threshold.sub.i))), where D(i,j) denotes a pixel of the aligned and preprocessed input depth map, or denotes a logical disjunction operator, threshold, is a relatively small threshold that ensures that no double edges will occur, and threshold; is a relatively large threshold that guarantees that strong edges from E.sub.1 will be included in E.sub.3'.” [0062] “mask(i,j) is a binary value determined based on whether or not a corresponding count denoted vote(i,j) is greater than a specified threshold, where the count vote(i,j) denotes a count of edge pixels of the first edge image E.sub.1 that are within a defined vicinity of pixel E.sub.2(i,j) of the second edge image, in accordance with a given one of the joint edge weighting examples described previously.” [0059] “Any of a wide variety of known edge detection techniques may be applied to generate the edge images E.sub.1 and E.sub.2 in steps 204-1 and 204-2. Examples of such edge detection techniques are disclosed in, for example, J. Canny, "A computational approach to edge detection," IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. PAMI-8, Issue 6, pp. 679-698, November 1986; R. Kimmel and A. M. Bruckstein, "On regularized Laplacian zero crossings and other optimal edge integrators," International Journal of Computer Vision, 53(3):225-243, 2003; and W. K. Pratt, Digital Image Processing, 3.sup.rd Edition, John Wiley & Sons, 2001, which are incorporated by reference herein. In applying a given edge detection operation in step 204-1 or step 204-2, any associated edge detection threshold should be set sufficiently low so as to ensure retention of important edges, as the subsequent processing to be described will ensure rejection of unreliable edges.” [0043]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parfenov into the combination of Bedi and Gholap, in order to have enhanced edge quality relative to the first depth image.
20.	With reference to claim 5, the combination of Bedi and Gholap does not explicitly teach the blending of the modified image with the blurred image includes applying Laplacian blending to the modified image and the blurred image with the binary mask. This is what Parfenov teaches (“The depth map filtering is shown in the figure as being illustratively applied to the third edge image E.sub.3 in order to generate a modified third edge image E.sub.3'. This operation involving depth map filtering in step 212 may be used to ensure that the resulting modified third edge image E.sub.3' includes strong edges from E.sub.1 that have no counterparts in E.sub.2, which can occur in situations in which the input grayscale image includes equal grayscale brightness objects that are located at different distances from the imager. As one example, an edge consolidation operation may be applied to the third edge image E.sub.3 as follows: E.sub.3'(i,j)=(E.sub.3(i,j) or (vrai(vote(i,j)&lt;threshold.sub.c) and edge_importance(D(i,j))&gt;threshold.sub.i))), where D(i,j) denotes a pixel of the aligned and preprocessed input depth map, or denotes a logical disjunction operator, threshold, is a relatively small threshold that ensures that no double edges will occur, and threshold; is a relatively large threshold that guarantees that strong edges from E.sub.1 will be included in E.sub.3'.” [0062] “mask(i,j) is a binary value determined based on whether or not a corresponding count denoted vote(i,j) is greater than a specified threshold, where the count vote(i,j) denotes a count of edge pixels of the first edge image E.sub.1 that are within a defined vicinity of pixel E.sub.2(i,j) of the second edge image, in accordance with a given one of the joint edge weighting examples described previously.” [0059] “Any of a wide variety of known edge detection techniques may be applied to generate the edge images E.sub.1 and E.sub.2 in steps 204-1 and 204-2. Examples of such edge detection techniques are disclosed in, for example, J. Canny, "A computational approach to edge detection," IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. PAMI-8, Issue 6, pp. 679-698, November 1986; R. Kimmel and A. M. Bruckstein, "On regularized Laplacian zero crossings and other optimal edge integrators," International Journal of Computer Vision, 53(3):225-243, 2003; and W. K. Pratt, Digital Image Processing, 3.sup.rd Edition, John Wiley & Sons, 2001, which are incorporated by reference herein. In applying a given edge detection operation in step 204-1 or step 204-2, any associated edge detection threshold should be set sufficiently low so as to ensure retention of important edges, as the subsequent processing to be described will ensure rejection of unreliable edges.” [0043]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parfenov into the combination of Bedi and Gholap, in order to have enhanced edge quality relative to the first depth image.
21.	Claim 12 is similar in scope to claim 2, and thus is rejected under similar rationale.
22.	Claim 13 is similar in scope to claim 3, and thus is rejected under similar rationale.
23.	Claim 15 is similar in scope to claim 5, and thus is rejected under similar rationale.

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619